Citation Nr: 1114189	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  09-30 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than June 13, 2008, for the grant of service connection for bilateral sensorineural hearing loss, cold injury of the feet, posttraumatic stress disorder (PTSD), tinnitus, fragment wound of the right ankle, fragment wound of the right anterior shoulder, fragment wound of the inter-gluteal cleft, and fragment wounds of the right calf.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran served on active duty from February 1944 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board notes that the Veteran submitted a claim for entitlement to service connection for residuals of traumatic brain injury (TBI) in October 2008.  It appears some development has taken place in regard to the issue; however, based on the contents of the claims folder it has not yet been adjudicated.  The Board notes the issue to ensure that it remains active following the adjudication of the Veteran's current appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran attended a unit reunion in October 2005 and met with a representative from the Disabled American Veterans organization regarding VA disability benefits.

2.  The Veteran submitted a claim for service connection that was received by VA on June 13, 2008.

3.  The evidence of record does not show that a claim for service connection was mailed to, or received by VA prior to June 13, 2008.



CONCLUSION OF LAW

The criteria have not been met for assignment of an effective date prior to June 13, 2008, for award of service connection for bilateral sensorineural hearing loss, cold injury of the feet, posttraumatic stress disorder (PTSD), tinnitus, fragment wound of the right ankle, fragment wound of the right anterior shoulder, fragment wound of the inter-gluteal cleft, and fragment wounds of the right calf.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veteran served on active duty from February 1944 to January 1946.  He served in combat in Europe during World War II.  

A review of the Veteran's claims folder shows that he submitted a claim for VA education benefits in February 1946.  He was granted benefits that same month.  A worksheet of record listed pertinent information for the Veteran to include his service information as well as identifying information.  The worksheet also had a specific block to indicate whether there was a claim for disability.  The "no" block was both checked and circled.

The Veteran later filed a claim for entitlement to VA outpatient dental treatment in January 1947.  He was granted entitlement to outpatient treatment in May 1947.  There is no evidence of record to show that the Veteran sought entitlement to either disability compensation or nonservice-connected disability pension benefits in the years immediately after service.  There is no correspondence or other document in the claims folder dated between July 1947 and June 2008.

The first evidence of receipt of a claim for VA disability compensation benefits was received at the agency of original jurisdiction (AOJ) on June 13, 2008.  The claim consisted of a VA Form 21-526, Veteran's Application for Compensation or Pension, that was signed by the Veteran on June 11, 2008.  The claim was transmitted to the AOJ by means of a cover letter signed by an individual from the State of Minnesota, Department of Veterans Affairs Claims Division.  The letter was dated June 13, 2008.  It was noted that The American Legion was to be the Veteran's representative and a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, was attached.  The form was executed in favor of The American Legion and dated June 11, 2008.

The Veteran was seeking service connection for a number of issues, to include:  a psychiatric disorder, to include PTSD, right shoulder pain, lower back pain, right knee pain, bilateral foot pain and loss of feeling, bilateral hearing loss, and tinnitus.  The Veteran checked "no" in block 2 of the form in response to whether he had ever filed a claim with VA.  His VA claim number was handwritten in the block.

The Board notes that a second 21-526, identical to the first, was received at the RO on June 20, 2008.  The second 21-526 was transmitted by a cover letter from the same individual as the first claim, with the letter dated June 20, 2008.  There was no reference to any earlier claim other than to say this submission was to formalize the claim of June 13, 2008.

The Veteran provided a handwritten statement in regard to stressors he experienced in combat in June 2008.  He styled his submission as an accounting for his time overnight and his inability to sleep and the various thoughts he was having during the night.  The Veteran did not make any reference to an earlier filed claim.

A review of private treatment records from International Falls Clinic for the period from March 1996 to February 2008 does not reveal any mention of the Veteran having a pending claim with VA.  A review of records contemporaneous with 2005 and forward does not reveal any type of a claim with VA.  The medical records do not discuss his prior military service until an entry from August 2007.  There, the Veteran's wartime service as a paratrooper is noted.  An entry from February 2008 noted that he had made a trip to Europe to participate in a celebration related to his unit's occupation of a village during World War II.  However, there were no comments of his having submitted a disability claim to VA.

The Veteran was afforded a VA PTSD examination in August 2008.  The examiner took a history from the Veteran.  The Veteran related that he had not spoken of his war experiences until his unit was featured in a movie in 2001.  The Veteran began to correspond with people associated with the movie.  He attended an annual unit reunion in San Antonio, Texas, in October 2005.  The Veteran related that a representative from Disabled American Veterans (DAV) gave a presentation on PTSD and met with individuals to discuss possible VA benefits.  (The examiner did not note that the Veteran had submitted a claim for benefits based on this experience at the reunion.)  

The Veteran had additional VA examinations to assess his hearing loss and tinnitus issues and residuals of cold injuries, also in August 2008.  His wartime combat experiences were recounted.  However, there was no mention of his having sought VA compensation benefits prior to his claim of June 2008.

The Veteran was granted service connection for bilateral hearing loss, cold injury of the feet, PTSD, and tinnitus by way of a rating decision dated in September 2008.  He was also found to be eligible for Dependents' Education Assistance (DEA).  The Veteran's combined disability rating was 100 percent.  The effective date for the grant of service connection and the several disability ratings was established as June 13, 2008.  This was the date of receipt of the VA 21-526 and cover letter referenced above.  

Entitlement to service connection for bursitis and degenerative changes of the right shoulder, low back pain and right total knee replacement due to osteoarthritis was deferred.  The Veteran submitted a statement in October 2008.  He asked that he be afforded a VA examination for the deferred issues.

An examination was conducted in December 2008.  The Veteran's military history and post-service medical treatment were detailed by the VA examiner.  The Veteran's history of his injuries and his symptoms was noted.  There was no mention of any prior attempt to obtain VA compensation benefits.

In December 2008, the Veteran submitted a notice of disagreement (NOD) with the effective date for his benefits based on the rating decision from September 2008.  He said he wanted to dispute the date of his claim.  He stated that he completed his original application for benefits with a "VA agent" in San Antonio in October 2005.  He said the representative remembered making out the claim and that she sent it to Minnesota.  The Veteran said the claim could not be found.  It was requested that VA search for the claim or contact the representative to have her certify the date she completed the claim and mailed it.

The Veteran changed representatives in February 2009.  He was thereafter represented by DAV.

Thereafter, the Veteran submitted statements from multiple individuals who had attended the October 2005 reunion in San Antonio.  The statements were received in February 2009.  The individuals attested to having personal knowledge of the DAV representative giving a presentation on PTSD and VA benefits and that the DAV representative assisted veterans, including the Veteran, in completing a claim.  One statement, from A.K., maintained that he had spoken with the DAV representative in July 2008 and that she remembered helping veterans in general, and the Veteran in particular, in completing claims for VA benefits at the reunion.  A.K. also said the DAV representative said she sent the Veteran's claim to the "Minnesota DVA" for processing.  The statement did not give a date as to when the mailing took place, or the VA office to which it was sent, only to "Minnesota DVA."

Another statement, from H.S, a member of the Veteran's military unit, confirmed that members of the unit did meet with a DAV representative at the 2005 reunion.  He said the Veteran met with the representative and he saw the Veteran filling out forms as did several other reunion attendees who later received adjustments in their VA compensation.  

A third statement from R.S., noted that she had observed the Veteran and his wife completing applications at a table with the DAV representative on October 13, 2005.

The Veteran submitted additional statements in support of his claim that were also received in February 2009.  K.J.W. stated that he had been contacted by the Veteran in regard to lost material.  He said he was responsible for obtaining the services of the DAV representative at the reunion so that she could assist the attendees in filing or updating pending claims.  He said that, to his knowledge, most of the unit attendees were interviewed by the representative.  K.J.W. said the Veteran's wife had informed him that the Veteran received a 100 percent rating in June 2008 that was processed with the VA in Minnesota but the rating did not go back to 2005.  K.J.W. said he had spoken with the DAV representative at a recent national convention.  He said she informed him that she had taken leave and would be unable to help "that group" (2005 reunion attendees).

A statement from J.L. was also submitted.  He said he served with the Veteran and attested to the Veteran being wounded and treated in service.  He did not make any reference to having knowledge of the submission of a claim for VA compensation benefits in October 2005.

The Veteran submitted a statement from a service comrade, H.Z., who also attended the reunion in October 2005.  H.Z. noted that he had completed a claim for VA benefits at the October 2005 reunion on the same day as the Veteran.  H.Z. said he learned from the Veteran that he had not heard further from the DAV representative or VA in regard to his claim.  He said that his claim had been processed by his regional office.  He hoped that the Veteran would be given an effective date in October 2005 as that was when he had completed his claim.  

A final statement, from lieutenant colonel (LTC) S.B., U.S. Army, also attested to the DAV representative having provided assistance to the Veteran, and several other veterans and family members, in filing claims for VA benefits.  He said he understood the original request for benefits had been misplaced.  He requested that the Veteran's application be given a date of October 13, 2005.  

The Veteran submitted duplicates of prior statements made in support of his claim in March 2009.  He also submitted a copy from another attendee, E.M., who said a number of veterans met with the DAV representative to file an application for benefits.  E.M. said that many of the veterans did receive benefits shortly after they returned home but others did not hear anything.  He did not relate to having any specific knowledge of the Veteran's claim being submitted to VA.

The Veteran submitted a statement from another individual, G.F., that was received in April 2009.  G.F. said he had been the guest of the Veteran and his wife at reunions of the Veteran's military unit.  He recalled that there was a discussion regarding PTSD on October 13, 2005.  He said a representative of the "Veterans Administration" led the discussion.  G.F. said he later saw this representative filling out application material with the Veteran and his wife.

In May 2009 the Veteran was granted service connection for shell fragment wound (SFW) scar of the intergluteal cleft and SFW scar of the right anterior shoulder.  He was awarded a noncompensable disability rating for each disability.  The effective date for the grant of service connection was June 13, 2008.

The Veteran submitted duplicate copies of a number of prior statements that had been provided in support of his claim in June 2009.  Several items of evidence were new to include a submission of a DAV membership brochure.  The brochure was blank.  The Veteran said he was given the brochure by the DAV representative so that he could use the information on the brochure to contact her should his VA claim not move along.  He said he was given the brochure at the time of his meeting with her in October 2005.  Included with the brochure was a piece of paper with what looked like notes to outline a claim for VA benefits along with the DAV representative's name and telephone number.  There were no notations to indicate a date or place of filing of a claim for VA benefits.

In a separate statement, the Veteran provided information regarding his attempts to contact the DAV representative.  He said he waited about six months and had not heard anything about his claim so he attempted to contact the DAV representative.  He was told she was on extended leave.  He said he tried to reach her on many occasions over the next year but was not able to.  He was told no one else could help him, only the specific DAV representative.  The Veteran related how H.Z. had told him that his claim was sent from the DAV representative to a local DAV representative at the RO that serviced H.Z.'s claim.  H.Z.'s claim was processed promptly.  He allegedly was given an effective date of October 13, 2005, for his benefits.  The Veteran did not state that he submitted duplicate copies of his October 2005 claim to VA at any time prior to June 13, 2008, or seek to submit a new claim prior to June 13, 2008.

The Veteran said a VA employee got through to the representative but that the DAV representative now denied knowledge of the Veteran or assisting him with his claim.  The Veteran did not identify the VA employee and did not submit anything in writing from the person who provided details of the conversation with the DAV representative.

The Veteran noted that he met with A.K., a new service officer, and made out another application on June 13, 2008.  He also noted that he had been successful in being granted benefits with a total 100 percent rating.  The Veteran said he felt that his effective date should be October 13, 2005, since that was when he actually first filed for benefits.  He said it was a DAV service officer's fault that he had lost two years and eight months of benefits, as well as medical attention because she failed to do her job.  

The Veteran was granted additional benefits by way of a rating decision dated in July 2009.  This included service connection for traumatic fragment wound of the right ankle with retained metallic fragments and scar residual and traumatic fragment wound of the right calf (two) with scar residuals.  The effective date for the grant of service connection and the disability ratings assigned was June 13, 2009, not 2008.  However, the first page of the rating decision noted that the Veteran's claim was received on June 13, 2008.  The reasons and bases of the rating decision also said the effective date for the grant of service connection, and the assigned disability ratings, was as of the date of the claim.  The rating decision simply listed the effective date as June 13, 2009, in lieu of June 13, 2008, on the page listing the respective service-connected disabilities and their ratings.

Moreover, a statement of the case (SOC) issued in July 2009 appears to hold that all service-connected disabilities had been awarded effective from June 13, 2008.  The SOC listed the issue as involving an effective date earlier than June 13, 2008, and listed the date of claim as June 13, 2008.

The July 2009 SOC noted the Veteran's statements, and the supporting statements, of his having completed a claim for benefits at the reunion in October 2005.  The statements were said to be credible as to the events that occurred at the reunion.  However, the AOJ concluded that the evidence of record did not establish that VA received a claim prior to June 13, 2008.

The Veteran perfected his appeal in August 2009.  He asked that his effective date be established as of October 13, 2005.  He provided several pages of argument in support of why his effective date should be as he claimed.  He repeated several of his previous contentions regarding the events at the reunion and his efforts to get the DAV representative to help him.  He acknowledged that the SOC informed him that he had not submitted a claim to VA prior to June 13, 2008.  The Veteran now raised a new contention - that his claim may have been wrongly shredded by VA employees at the AOJ.  He said the AOJ had been "found guilty" of shredding filed applications for benefits from out of state in 2008.  He contended that this practice was occurring even in 2005 and that his claim was likely destroyed.  He had no proof of this allegation, but maintained that he should not have to prove such an allegation.

The Veteran's representative submitted additional written argument in support of the claim in January 2010.  In that statement, the representative acknowledged that the Veteran submitted a claim for VA dental benefits in February 1946 [sic] and was awarded benefits in 1947.  The representative said that the Veteran was never contacted and asked if the Veteran intended to apply for service connection on an informal basis.  The representative asserted that the Veterans Claims Assistance Act of 2000 (VCAA) required VA to have contacted the Veteran and ask him if he intended to make such a claim in 1946 and to send him the necessary forms.  Finally, it was said that VA never informed the Veteran that he was entitled to apply for benefits.

The Board remanded the case for additional development in February 2010.  The body of the remand set forth many of the facts that are related above.  It was clear that there was no evidence of record at that time that demonstrated that a claim for disability compensation benefits was received at VA prior to June 13, 2008.  The remand cited to several cases that addressed application of the common law mailbox rule and how to establish proof of the mailing of a document to VA.  The remand directed that the AOJ contact the Veteran and inform him of the need for additional evidence to show that his claim was mailed to VA.  The remand noted that the Veteran's representative could be helpful in this regard as it was their employee who provided the initial consultation and could resolve the issue by submitting a statement or affidavit as to her actions in submitting the claim to VA.  

The remand also noted the Veteran's contention that the AOJ may have been involved in shredding documents.  The remand directed that the provisions of VA Fast Letter 08-41 be addressed.  

The AOJ wrote to the Veteran in April 2010.  The letter informed him of the need to submit additional evidence to support his contention that he originally filed his claim in October 2005.  Additional guidance on how to support his claim was provided.

The Veteran responded in May 2010.  In his own statement the Veteran restated prior assertions regarding the completion of forms at the reunion in October 2005.  He said that his wife was there as a witness and he noted the other witness statements he had provided.  The Veteran said that when the DAV representative was finally contacted she said she did not keep a copy of the claim.  

The Veteran's wife submitted a statement that was essentially a restatement of the events at the reunion and the Veteran's efforts to contact the DAV representative to get proof of the submission of a claim.  

The Veteran submitted another statement from K.J.W., dated in April 2010.  He said he had nothing new to add to his previous statement.  

A.K. submitted another statement in support of the Veteran's claim in August 2010.  He recounted the events of the reunion in October 2005, as related to him by the Veteran and the Veteran's wife.  He said that he felt that if they could get a statement from the DAV representative, there would be a chance for an earlier effective date.  He said he tracked the representative down and had one telephone conversation with her.  He said the conversation lasted 15 minutes and that she said she remembered the Veteran and "that all the paperwork was done."  A.K. said he asked the representative if she would be willing to put the information in a statement and he said he told her the purpose of the statement.  He said the representative turned him down "most urgently" and then had to get off the telephone.  He acknowledged that there was no resolution of the issue and hoped that his statement would provide sufficient evidence to change the entitlement date.  He alleged that disability compensation should have been granted years ago; however, he provided no basis for this comment.  

The Veteran's representative submitted additional written argument in March 2011.  The submission cited to several statements in the claims folder.  It was stated that the Veteran contended that he submitted his claim for service connection in October 2005 at the unit reunion.  

II.  Analysis

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection on a direct basis, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2010).

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2010); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits).  A claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA benefits must be submitted in the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  Section § 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Moreover, the United States Court of Appeals for Veterans Claims (Court), has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).

An informal claim is any communication indicating an intent to apply for one or more benefits, and must identify the benefit sought.  38 C.F.R. § 3.155(a) (2010).  Such a communication may be from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.

The first allegation by the Veteran, through his representative, is that he was not contacted to determine if he intended to submit a claim for service connection at the time of his original claim for benefits in 1946.  He claims this was required by the VCAA.

The enactment of the VCAA in 2000, some 54 years after the claim submitted in 1946, did not impose a general duty on VA to review the files of all veterans to determine if they had wanted to submit a claim for benefits at an earlier time.  Further, the VCAA did not impose a requirement on VA to ask the Veteran in this case if he wanted his 1946 submission to be construed as a claim for service-connected disability compensation when he submitted his claim in June 2008.  The Veteran, from the outset has been adamant that his effective date should be from October 13, 2005, the date he met with the DAV representative at the reunion.  He has never asserted any earlier date.  

The Veteran, nor his representative, has not cited to any actual authority that would have required VA to contact him to elicit whether he had intentions of submitting a claim for service connection in 1946 in conjunction with his current claim.  Rather, VA is required to review all of the evidence of record to determine if such evidence does reflect an earlier claim, whether adjudicated or unadjudicated.

The Veteran submitted specific claims for education benefits and dental treatment.  The evidence is unequivocal in that regard.  Both claims were adjudicated in the Veteran's favor.  He received notice of the decisions.  He did not submit any statement to indicate an intention to seek entitlement to service connection for any disability.  Even reading any submission from that time in the light most favorable to the Veteran does not result in a different conclusion.  Further, the worksheet discussed above noted that the 1946 claim was not for disability compensation.

Upon review of the evidence of record, the Board finds that the Veteran's submissions in 1946 and 1947 do not raise a claim for entitlement to service connection for VA disability compensation for any issue.  Accordingly, there is no claim of record where the Veteran is seeking entitlement to disability compensation prior to the claim of June 13, 2008.  

As to the second argument, the Veteran contends that a claim was submitted on his behalf at the time of his unit's reunion in October 2005.  In fact, the Veteran has cited to the date he met with the DAV representative, October 13, 2005, as the date of his claim.  He has submitted several supporting statements wherein the individuals have also cited to that date.

At the outset, the Veteran has not established that a claim was presented to VA on October 13, 2005.  He has submitted credible evidence of his having met with the DAV representative as of that date.  However, that does not constitute the submission of, or receipt of a claim by VA.  There is no provision in law, regulation, or case law to allow for the submission to a representative to establish a date of claim.  Evidence of such submission may be considered in deciding whether a claim was actually made; however, unless the Veteran was able to demonstrate that a claim was actually received by VA on October 13, 2005, which he has not done, his effective date could not be established as of that date.  

The Veteran has maintained that the DAV representative mailed the claim to the DVA in Minnesota.  The Board notes that the United States Court of Appeals for the Federal Circuit has issued two decisions that address the legal concept of the "common law mailbox rule."  The Board notes that the "postmark rule" would not be applicable in this case as there is no evidence of any mail being received for consideration of a postmark.  See 38 C.F.R. § 20.305 (2010).  

The cases were discussed in the Board's remand of February 2010.  The first case, Rios v. Nicholson, 490 F.3d 928 (Fed. Cir. 2007) (Rios I), addressed the application of the common law mailbox rule to appeals made to the United States Court of Appeals for Veterans Claims (Court).  The Federal Circuit stated the rule as:

... if a letter properly directed is proved to have been either put into the post office or delivered to the postman, it is presumed, from the known course of business in the post office department, that it reached its destination at the regular time, and was received by the person to whom it was addressed.  

Rios I, 490 F.3d at 930-31 (citations omitted).  

The Federal Circuit further stated that the rule did not create a conclusive presumption that the letter arrived, "but a mere inference of fact founded on the probability that the officers of the government will do their duty and the usual course of business."  Id. at 931.  The Federal Circuit stated in Rios I that for a presumption to attach in that case, the appellant had to provide evidence demonstrating that his appeal to the Court was properly addressed, stamped, and mailed in adequate time to reach the Court in the normal course of post service business before the elapse of the 120-day deadline.  The presumption is rebuttable and evidence may be put forth to overcome the presumption.  In addition, the Federal Circuit said the common law mailbox rule only came into play [for purposes of 38 U.S.C.A. § 7266] when the Veterans Court alleges that it never received the petitioner's NOA [Notice of Appeal].  (emphasis added).

The Federal Circuit remanded the case for the Court to weigh the evidence of record in the first instance and make a determination of whether the appellant's appeal was ever actually received.

The Court received the case and issued an opinion in November 2007.  See Rios v. Peake, 21 Vet. App. 481 (2007) (Rios II).  The Court noted that the presumption of receipt permitted under the common law mailbox rule is not invoked lightly.  "It requires proof of mailing, such as an independent proof of a postmark, a dated receipt, or evidence of mailing apart from a party's own self-serving testimony."  Id. at 482-83.  The decision went on to list several forms of evidence that a party might submit in support of the attempt to invoke the presumption.

In Rios II the Court found that the evidence submitted by the Veteran did allow for the presumption to attach.  This evidence consisted of a page from a registry noting the mailing of the NOA as well as two affidavits from the person responsible handling the mail.  The affidavits addressed the normal mailing procedures followed and attested that those procedures were followed in the mailing of the veteran's NOA in that case.  The Court further found that the only evidence to rebut the presumption of mailing was the fact that the Court had no record of receipt of the Veteran's NOA.  The Court held that the Veteran had submitted a timely NOA in his case.  

The second Federal Circuit decision was that from Savitz v. Peake, 519 F.3d 1312 (Fed. Cir. 2008).  In that case, the veteran was denied service connection for frozen feet and malnutrition.  He was given notice of the decision on April 30, 1946, and informed of the right to appeal within one year.  As the decision notes, the veteran had multiple contacts with VA over the next 46 years but none involved his claim for frozen feet.  VA had no record of a timely appeal of the decision.  

The veteran later reopened his claim and established service connection.  He sought an earlier effective date by claiming he had submitted a NOD with the prior denial and this was never acted on by VA.  The Board denied the veteran's claim and the decision was affirmed by the Court.  The Federal Circuit reversed the Court and extended the application of the common law mailbox rule to consideration of whether an NOD was timely submitted.  The Federal Circuit relied on its decision in Rios I to apply the same standard to cases involving 38 U.S.C.A. § 7105 (West 2002) (filing of notice of disagreement and appeal).  The case was returned to the Court, for anticipated return to the Board, so that a factual determination could be made as to whether the veteran had submitted sufficient evidence of a mailing to be entitled to application of the common law mailbox rule.

Thus, in light of the Savitz decision and VA's assertion that a claim was not received prior to June 13, 2008, the common law mailbox rule must be reviewed in this case.

As noted in the Background section of this decision, there is substantial evidence that the DAV representative worked with a number of veterans to help them complete claims for VA benefits.  This is evidenced by the Veteran's and his wife's statements, as well as supporting statements of other reunion attendees that witnessed such activity.  Although no copy of what was completed on the Veteran's behalf in October 2005 has ever been submitted, it can be presumed that at least an informal claim was drafted at that time.  However, the evidence of record is such that it fails to demonstrate that the DAV representative actually mailed the Veteran's claim to VA.  

There are supporting statements from A.K. wherein he states that he spoke to the DAV representative on one occasion.  He said the DAV representative remembered the Veteran and said that all the paperwork was done.  Even with that, there was no mention of when the claim was allegedly mailed or what procedure was followed by the DAV representative to ensure that she had mailed the Veteran's claim to VA.  According to A.K.'s statement, the representative refused to provide a statement that would detail her actions in this matter.  

The Veteran submitted a statement from H.Z. who said he received his VA benefits after meeting with the DAV representative at the reunion.  However, no details as to how his claim was processed were provided, they were only implied.  The Veteran submitted a statement from E.M. who was able to confirm how the several veterans met with the representative but he was not able to confirm any details about any of their claims.  He stated that some veterans heard about their claims on their return home and some did not.  

As noted, the Court in Rios II said the presumption of receipt permitted under the common law mailbox rule is not invoked lightly and that it requires proof of mailing.  There is no independent evidence of an actual mailing of the claim to a VA office from the person responsible for mailing the claim - the DAV representative.  There are statements from individuals who have provided mixed information based on conversations with the representative.  According to the Veteran's statement from June 2009, a VA officer "in the [International] Falls" allegedly spoke with someone who called him back after talking with the representative.  The substance of the conversation was that the representative said she had mailed the claim to the Minnesota VA and that they must have lost it and that she did not keep a copy.  In the same statement the Veteran said a VA employee spoke to the DAV representative and she disavowed any knowledge of the Veteran.  On the other hand, A.K. has said the representative remembered the Veteran and completing his paperwork.  However, she would not submit a statement to that effect for the record.

Based on the evidence of record the Board can only conclude that the DAV representative did not submit a claim on the Veteran's behalf, as he has maintained.  It appears that the representative assisted the Veteran, but given the lack of evidence to show that the claim was mailed, as in a definite time or definite address, only to the VA in Minnesota, no copy of any material submitted in October 2005, and no copy retained either by the Veteran or the DAV representative, it is just not reasonable to conclude that a claim was mailed to a VA office in October 2005.  Moreover, given the representative's lack of cooperation to provide a statement of her own to support the Veteran's contentions, must also be considered.  The Veteran has placed the responsibility for submission of the claim directly on the representative and the lack of direct evidence to show that she did mail the claim is against a finding that the claim was mailed at all.  See Brokaw v. West, 13 Vet. App. 134, 135-36 (1999).

The Veteran also contended that his claim was possibly shredded as a result of actions of VA employees at the AOJ.  He provided no evidence in support of his allegation.  He noted that the AOJ in Minnesota had been "found guilty" of shredding filed applications that they received from out of state in 2008.  He said it was his contention that this practice was likely occurring in 2005 and that his application was destroyed in a like manner.

The Board acknowledged this contention in its remand and directed that the AOJ comply with the requirements of Veterans Benefits Administration Fast Letter 08-41.  The Fast Letter acknowledged that VA's Office of General Counsel (OGC) had found items of mail and original documents in shred bins at four ROs.  The Secretary ordered an immediate cessation of all shredding activities in all ROs effective October 14, 2008.  The Secretary further ordered a search of all shred material on hand in field offices.  Some 474 documents were identified that required action or attention.  No such documents were identified for this Veteran.

The Fast Letter further described that the Secretary determined that temporary special claims handling procedures were appropriate to relax certain administrative claim submission requirements in only certain cases.  This was for claimants who asserted they submitted a claim or evidence within the 18 months preceding the date all document shredding activities ceased in ROs.  In other words, this included claims or evidence submitted between April 14, 2007, and October 14, 2008.  The Fast Letter provided that effective dates earlier than April 14, 2007, may be established based upon receipt of credible evidence supporting the earlier date of document submission.  In essence, such an assertion would have to be supported by the same types, or least similar types of evidence to establish receipt under the common law mailbox rule.  

In addition, the Board also cited to a proposed regulation for inclusion in 38 C.F.R. Part 3 that was drafted to address the issue of possible missing documents even further.  See 74 Fed. Reg. 58,232-58,234 (Nov. 12, 2009).  It was noted that the regulation was only in the proposed stage at the time, but that it provided information on the types of evidence the individual might submit in support of their contention that they submitted a claim, evidence, or other documents to VA that they believe may have been destroyed.  The regulation still remains in the proposed stage at this time and thus is not for application in this case.

On remand, the AOJ wrote to the Veteran in April 2010.  The AOJ complied with the directions of the Fast Letter by asking the Veteran to submit any documents he had that showed he previously submitted his claim such as a copy of the claim with a VA date stamp or date stamp of his representative, a dated transmittal or cover sheet from his representative or confirmation from a deliverer of mail.  He was also asked to submit copies of whatever documents he had previously submitted with his alleged earlier claim.  The letter further advised that, if no copies of the documents were retained, to provide a description of the documents.  

The letter further provided that the Veteran's representative could be instrumental in assisting him in providing proof of submission of the prior claim.  He was also told that he could provide third party evidence from others who had knowledge of the mailing of his claim in October 2005.  Such evidence could be an independent proof of a postmark, a dated receipt, or evidence of mailing that would be separate from his own statements.  

The Veteran responded in May 2010.  He included a second statement from K.J.W. who did not relate any information regarding the mailing of the Veteran's claim, only that the DAV representative met with the Veteran.  In his statement the Veteran repeated his prior contentions.  He noted that he had heard that the DAV representative remembered sending the claim for H.Z. because he was the only person who called her to thank her for her efforts.  

No copies of documents were provided.  No evidence of actual mailing was provided.  Both the Veteran and, allegedly, the DAV representative, say they did not keep a copy of any of the claims material.  No description of what was submitted was provided.

In light of the lack of evidence to demonstrate the submission of an earlier claim, the Veteran has not established that he is entitled to an earlier effective date as a result of the policy announced in Fast Letter 08-41.

Finally, the presumption of regularity is applicable in this case.  If the AOJ had received the claim, as alleged, it is presumed that the AOJ would have acted on the claim as it did with the claim received in June 2008.  See Fithian v. Shinseki, 24 Vet. App. 146, 151 (2010).  "There is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties'.  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)."  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (Ashley II).  However, "[t]he presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary".  Ashley II, 2 Vet. App. at 309 (citing Rosler v. Derwinski, 1 Vet. App. 241, 242 (1991)); see also YT v. Brown, 9 Vet. App. 195, 199 (1996); Mindenhall, 7 Vet. App. at 274.

The Veteran's statements of a claim being mailed to the AOJ in October 2005 or that the claim may have been shredded/destroyed are not sufficient to rebut the presumption of regularity.  Further, his statements are not sufficient to establish the presumption of receipt under the common law mailbox rule.  See Fithian, 24 Vet. App. at 150-51 (2010) (citing to Rios II, 21 Vet. App. at 482).  

The Board has carefully considered all of the evidence of record.  The Veteran's assertions and those of his wife, service comrades, and friends who were assisted in filling out a claim for benefits are credible and not challenged.  However, none of the statements of record attest to having actual knowledge that the DAV representative mailed the Veteran's claim in October 2005 or any time thereafter.  The Veteran's own representative did not submit a statement to show ordinary practices, or that claims were routinely mailed upon completion at events such as the reunion.  

The evidence of record is clear that a claim for benefits was first received on June 13, 2008.  The evidence does not provide a basis to establish an effective date for the grant of service connection prior to that date.  The Veteran's claim is denied.

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

In addition to the above requirements, the Court issued a decision in the case of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

The Veteran's claim for entitlement to service connection for VA disability compensation benefits was received on June 13, 2008.  The AOJ wrote to him that same month.  The letter provided information on how to substantiate his claim for service connection to include specific elements related to a PTSD claim.  The letter also provided notice on how VA determined effective dates and disability ratings.

The Veteran's claim was granted by way of rating decisions dated in September 2008, May 2009 and July 2009.  The only element he disagreed with was the effective date assigned.  The Board notes that, normally, once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Dingess, 19 Vet. App. at 490.  However, because of the Veteran's assertion that his prior claim may have been destroyed by the AOJ, additional notice was provided.

The April 2010 letter has been discussed in detail.  The Veteran was given specific notice on how he could establish that he had submitted an earlier claim.  

The Veteran's claim was re-adjudicated in February 2011.  His claim was again denied and he was issued a supplemental statement of the case that explained the basis for the continued denial of his claim that same month.

The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim.  From the outset, he demonstrated actual knowledge of what was required to establish an earlier effective date.  He submitted his own lay statements, as well as statements from a number of other individuals to demonstrate that he had met with a DAV representative to complete a claim for VA benefits.  He was given explicit notice on the types of evidence that would serve to show that his prior claim was either submitted to, or received by VA.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his claims folder, VA examination reports, VA treatment records, and private records.  In addition, he submitted numerous statements from himself and his wife as well as others.  His case was remanded to allow for specific development, to include evidence from his representative that a prior claim was submitted to VA.  He elected to not have a hearing in this case.

The Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence not already of record.  The Board is also unaware of any such evidence.


ORDER

Entitlement to an effective date earlier than June 13, 2008, for the grant of service connection for bilateral sensorineural hearing loss, cold injury of the feet, posttraumatic stress disorder (PTSD), tinnitus, fragment wound of the right ankle, fragment wound of the right anterior shoulder, fragment wound of the inter-gluteal cleft, and fragment wounds of the right calf, is denied.



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


